—Appeal by Commissioners of Taxes and Assessments of the City of New York in consolidated certiorari proceedings from an order confirming the report of an official referee reducing the assessments of improved real property in the Borough of Queens, for the years 1938-1939; 1939-1940; 1940-1941 and 1941-1942. Order reversed on the law and the facts and certiorari proceeding dismissed, with fifty dollars costs and disbursements. Respondent’s proof was insufficient .to show that the assessments were excessive. In arriving at the values, the respondent’s expert assumed there were only 272 rooms when in fact there were 291% rooms; and he also based his opinion as to values on his own estimate of the rentals, wholly disregárding the actual rentals. The official referee’s finding of fact numbered 5 and his conclusions of law numbered 1 and 2 are reversed. This court makes the following new findings of fact and conclusions of law: Findings of fact — that the fair and actual market value of the relator’s property was as follows: for each of the years, to wit, 1938-1939, 1939-1940, 1940-1941 and 1941-1942: land $43,000, improvements $257,000, total $300,000. Conclusions of law — (1) that the assessments under review in this consolidated proceeding are not erroneous by reason of over-valuation; (2) that the respondent has failed to adduce proof to show that the assessments were not correct; (3) that the assessments as fixed by appellants should be confirmed. Settle order on notice within ten days from the date of this decision. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.